
	

115 SRES 251 IS: Amending rule XXXI of the Standing Rules of the Senate, to provide for timely consideration of nominations.
U.S. Senate
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 251
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2017
			Mr. Gardner submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Amending rule XXXI of the Standing Rules of the Senate, to provide for timely consideration of
			 nominations.
	
	
 1.Timely consideration of nominationsRule XXXI of the Standing Rules of the Senate is amended— (1)by redesignating paragraphs 3 through 7 as paragraphs 4 through 8, respectively; and
 (2)by inserting after paragraph 2 the following:  3.(a)In this paragraph, the term basic requirements means—
 (1)an agreement with the Office of Government Ethics; (2)a financial disclosure form;
 (3)a background check conducted by the Federal Bureau of Investigation; (4)a questionnaire of each relevant committee;
 (5)tax forms, if required by a relevant committee; and (6)any other requirements of a relevant committee.
 (b)If a nomination has not been confirmed or rejected not later than 180 days after the day on which the nominee completes the basic requirements, the appropriate committees shall be automatically discharged and the nomination shall be eligible for expedited consideration in accordance with subparagraph (c).
 (c)(1)The majority leader may provide notice that a nomination that is eligible for expedited consideration in accordance with this subparagraph shall be considered on an expedited basis.
 (2)Notwithstanding rule XXII, expedited consideration of a covered nomination under this subparagraph, including consideration of any debatable motion or appeal in connection therewith shall be limited to 2 hours, evenly divided in the usual form..